                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

CHRISTOPHER JAMES HARRIS,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. CIV-17-1318-G
                                             )
A. RUSSELL et al.,                           )
                                             )
       Defendants.                           )

                                        ORDER

       Plaintiff Christopher James Harris, a federal prisoner appearing pro se and

proceeding in forma pauperis, brings this Bivens1 action against seven defendants, alleging

violations of the Eighth Amendment of the United States Constitution. For the reasons set

forth below, the Court determines that Plaintiff’s claims should be dismissed. See 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).

                               STANDARD OF REVIEW

       The Court is obligated to conduct an initial review of Plaintiff’s Complaint to

identify its cognizable claims and to dismiss the pleading, or any portion thereof, that is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §§




1
  Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(holding that a “federal agent acting under color of his authority” may be liable for money
damages when he violates certain constitutional rights even though there is no federal
statute expressly authorizing an award of damages).
1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c)(1); Doc. No. 5 (Order granting Plaintiff

leave to proceed in forma pauperis).

         A complaint fails to state a claim upon which relief may be granted when it lacks

factual allegations sufficient “to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citation omitted). In

evaluating whether a plaintiff has stated a valid claim, the Court “accept[s] as true all well-

pleaded factual allegations in the complaint and view[s] them in the light most favorable

to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th

Cir. 2013). Bare legal conclusions in a complaint are not entitled to the assumption of

truth; “they must be supported by factual allegations” to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

         A pro se litigant’s complaint must be liberally construed. Estelle v. Gamble, 429

U.S. 97, 106 (1976). The broad construction accorded to the pro se litigant’s allegations

does not, however, “relieve the plaintiff of the burden of alleging sufficient facts on which

a recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991).

                     PLAINTIFF’S CLAIMS AND RELIEF SOUGHT

         Plaintiff filed a Complaint on December 7, 2017, and a Supplement to that

Complaint on March 19, 2018. See Compl. (Doc. No. 1); Pl.’s Suppl. (Doc. No. 12).

Plaintiff’s claims arise from events that transpired: (1) beginning in August 2014, while

Plaintiff was housed at Federal Correctional Institution El Reno (“FCI El Reno”), located


                                              2
in El Reno, Oklahoma; and (2) beginning February 2016, while Plaintiff was housed at

Federal Correctional Institution Jesup (“FCI Jesup”), located in Jesup, Georgia.2 See

Compl. at 9-16; Pl.’s Suppl. at 1-3.3

         Plaintiff brings claims of inadequate medical treatment against the following

defendants associated with FCI El Reno: A. Russell, Spencer Zeavin, MD, and K. Demers

(collectively, the “FCI El Reno Defendants”), and against the following defendants

associated with FCI Jesup: M. Branch, Loveless, Shannon Ellis, MD, and Aremu Bolaji

(collectively, the “FCI Jesup Defendants”). See Compl. at 1, 4, 6-16. Plaintiff is suing

Defendants Zeavin and Ellis in their official capacities only, Defendant Loveless in her

individual capacity only, and Defendants Russell, Demers, Branch, and Bolaji in both their

official and individual capacities. Id. at 4, 14. Plaintiff seeks monetary damages and the

provision of health care insurance. Id. at 7-8, 12.

         Plaintiff alleges that in August 2014, shortly after arriving at FCI El Reno, he began

getting painful boils on his face. Id. at 9. Plaintiff believes the boils were the result of

drinking impure water from a FCI El Reno water fountain. Id. According to Plaintiff, the

medical staff at FCI El Reno took two skin cultures, the first identifying Acinoetobacter

calcoaceticus-baumanii and the second identifying Klebsiella pneumoniae. Id. at 9-10;



2
 Plaintiff also describes events that occurred while he was housed at Federal Correctional
Institution Williamsburg (“FCI Williamsburg”), located in Williamsburg, South Carolina,
and includes several documents relevant only to his time at this facility. See Compl. at 10;
Pl.’s Suppl. Ex. 2 (Doc. No. 12-2) at 1-12, 16-30. However, Plaintiff does not name any
defendants affiliated with FCI Williamsburg.
3
    References herein to documents filed in this Court use the CM/ECF pagination.


                                               3
Compl. Ex. 1 (Doc. No. 1-1) at 13-14. Plaintiff contends that, despite the culture results,

Defendant Russell “tr[ied] to push [Plaintiff’s symptoms] off as being Acne.” Compl. at

10. When Plaintiff arrived at FCI Jesup in February 2016, certain Jesup Defendants

canceled a dermatologist appointment previously scheduled by FCI El Reno and had him

see, instead, the “[Bureau of Prisons’] telederm[atologist].” Id. Plaintiff alleges that failure

to accurately diagnose and sufficiently treat his symptoms has resulted in permanent skin

damage, pain and suffering, and possible liver damage. Id. at 12.

                                         ANALYSIS

        Prison officials violate a prisoner’s Eighth Amendment rights “when they are

deliberately indifferent to the serious medical needs of the prisoners in their custody.”

Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001) (citing Perkins v. Kan. Dep’t of

Corr., 165 F.3d 803, 811 (10th Cir. 1999)). To state such a claim, a plaintiff must allege

both an objective and a subjective component. Id. To satisfy the objective component, a

plaintiff must allege facts that plausibly show that the alleged deprivation of care was

“sufficiently serious.” Farmer v. Brennan, 511 U.S. 825, 834 (1994); Sealock v. Colorado,

218 F.3d 1205, 1209 (10th Cir. 2000). To satisfy the subjective component, a plaintiff

must allege facts that plausibly show that the defendant was aware of and ignored “an

excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837; Sealock, 218 F.3d at

1209.

        The Court assumes that the objective component of an Eighth Amendment violation

would be met by Plaintiff’s alleged facts. However, Plaintiff’s allegations, even when




                                               4
accepted as true and liberally construed in his favor, do not support the subjective

component of such a claim.

       When a plaintiff alleges that he or she was seen by a medical professional but that

person denied or delayed proper medical care, the plaintiff—in order to satisfy the

subjective component of an Eighth Amendment claim—must present facts showing more

than mere disagreement with the medical professional’s judgment or even that such

judgment was negligent. The deliberate indifference standard “is not satisfied, absent an

extraordinary degree of neglect, where a doctor merely exercises his considered medical

judgment.” Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006). Thus, a prisoner’s

“disagree[ment] with a diagnosis or a prescribed course of treatment” is insufficient to

support an Eighth Amendment violation. Id.; see Ledoux v. Davies, 961 F.2d 1536, 1537

(10th Cir. 1992). And the mere “negligent failure to provide adequate medical care, even

one constituting medical malpractice, does not give rise to a constitutional violation.”

Perkins, 165 F.3d at 811.

       As outlined below, the Court has applied these principles to each of the seven

Defendants named by Plaintiff. While Plaintiff criticizes the medical treatment provided

him, he has not alleged facts that plausibly show that any Defendant “acted or failed to act

despite [that person’s] knowledge of a substantial risk of serious harm” to Plaintiff’s health

or safety. Farmer, 511 U.S. at 837, 842; see also Levy v. Kafka, 6 F. App’x 822, 823 (10th

Cir. 2001).    On the contrary, the allegations reflect that numerous officials “have

recognized [Plaintiff’s] serious medical condition and are treating it” with care that

includes consultations with doctors, diagnostic tests, and prescription-strength


                                              5
medications. Perkins, 165 F.3d at 811; see also Levy, 6 F. App’x at 823. And to the extent

that Plaintiff suggests that he should have been referred to specialists or medical providers

other than the ones who treated him, he has likewise failed to present facts that satisfy the

subjective component of a deliberate indifference claim. “Matters that traditionally fall

within the scope of medical judgment are such decisions as whether to consult a specialist

or undertake additional medical testing.” Self, 439 F.3d at 1232. The facts alleged by

Plaintiff do not indicate that the medical professionals who treated him ignored an obvious

“need for additional treatment or referral to a medical specialist” but that such professionals

provided care in accordance with their medical judgment, albeit incorrect or negligent

judgment. See id. “[W]here a doctor orders treatment consistent with the symptoms

presented and then continues to monitor the patient’s condition, an inference of deliberate

indifference is unwarranted under our case law.” Id. at 1232-33.

       With respect to the FCI El Reno Defendants, Plaintiff’s allegations show that

Plaintiff has been provided care for his skin condition and fail to establish that any

Defendant was deliberately indifferent to Plaintiff’s serious medical needs.4 Plaintiff’s


4
  The undersigned additionally notes that most, if not all, of Plaintiff’s allegations against
the FCI El Reno Defendants appear to be barred by the statute of limitations. See Indus.
Constructors Corp. v. U.S. Bureau of Reclamation, 15 F.3d 963, 968 (10th Cir. 1994) (“[A]
Bivens action, like an action brought pursuant to 42 U.S.C. § 1983, is subject to the statute
of limitations of the general personal injury statute in the state where the action arose.”);
McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011) (explaining that the personal
injury statute of limitations in Oklahoma is two years). Plaintiff alleged that he arrived at
FCI El Reno on June 30, 2014, and was transferred out of FCI El Reno on February 8,
2016, yet he did not file his Complaint until December 7, 2017. Compl. at 1, 9. Plaintiff
had “reason to know of the existence and cause of the injury” underlying his claims against
Defendant Russell, for instance, on April 14, 2015, the date on which she sent the email
regarding the results of Plaintiff’s second culture. Alexander v. Oklahoma, 382 F.3d 1206,

                                              6
only allegation against Defendant Demers, a certified physician assistant, is that she

diagnosed Plaintiff “without even laying an eye on [him].” Compl. at 15. Similarly,

Plaintiff’s sole allegation against Defendant Zeavin is that he “signed off on various drugs”

and failed to “tak[e] control of the situation.” Id. These sparse assertions do not plausibly

show the “extraordinary degree of neglect” required to establish deliberate indifference.

Self, 439 F.3d at 1232. Rather, they illustrate that Plaintiff’s condition was reviewed and

that these Defendants exercised their medical judgment to diagnose and treat Plaintiff’s

condition. See id.; see also Compl. Ex. 1 at 13 (communication from Defendant Demers

to Plaintiff regarding his medications, culture results, and future provider visit), 14

(Defendant Zeavin’s description of Plaintiff’s culture results).

       Plaintiff alleges that Defendant Russell, a certified physician assistant, “blocked

[Plaintiff] from seeing the doctor” and “tr[ied] to push [Plaintiff’s symptoms] off as being

acne” despite the results of Plaintiff’s second culture, which indicated the presence of

Klebsiella pneumoniae. Compl. at 10, 15. But Plaintiff’s factual allegations and the

documents Plaintiff attached to his Complaint reflect that Plaintiff’s condition was

reviewed by at least two doctors while he was housed at FCI El Reno—Defendant Zeavin

and a dermatologist (seen remotely via “T.V. screen”)—and that FCI El Reno had

scheduled an additional appointment with an outside dermatologist prior to Plaintiff’s



1215 (10th Cir. 2004); Compl. Ex. 2 (Doc. No. 1-2) at 2. Similarly, Defendant Demers’
communication to Plaintiff and Defendant Zeavin’s report regarding Plaintiff’s second
culture, see supra p. 7, are dated December 22, 2014, and March 30, 2015, respectively.
Compl. Ex. 1, at 13-14; see also Pl.’s Suppl. at 1 (describing change of medication upon
Plaintiff’s initial arrival at FCI El Reno). These claims, therefore, are untimely.


                                             7
transfer. See Compl. at 9-10; Compl. Ex. 1, at 13, 14; Compl. Ex. 2, at 2. While Plaintiff

may be dissatisfied with Defendant Russell’s alleged refusal to consult additional

specialists, such a decision falls within her “scope of medical judgment” and does not

illustrate medical neglect. Self, 439 F.3d at 1232; see Coppinger v. Townsend, 398 F.2d

392, 394 (10th Cir. 1968) (“The prisoner’s right is to medical care—not to the type or scope

of medical care which he personally desires.”).

       Moreover, Plaintiff’s criticism of Defendant Russell’s interpretation of the skin

culture results amounts to no more than a “disagree[ment] with a diagnosis,” which is

insufficient to establish deliberate indifference. Perkins, 165 F.3d at 811; Coppinger, 398

F.2d at 394 (“A difference of opinion between a physician and a patient does not give rise

to a constitutional right.”). Plaintiff states that he “[has] a message from Mrs. Russell

telling [him] that the culture came back different but she still as she’d always had tr[ied] to

push it off as being acne.” Compl. at 10. Plaintiff includes this message—an email from

Defendant Russell dated April 14, 2015—in the documents filed with his Complaint.

Compl. Ex. 2. Contrary to Plaintiff’s description, Defendant Russell’s statement in that

email message indicates only that the culture showed bacteria that was susceptible to the

medication that Plaintiff was already taking and that bacteria consistent with acne was

additionally present. See Compl. Ex. 2, at 2 (“Your culture showed a different bacteria

than the original culture[;] however, it is still susceptible to Cipro. Bacteria also consistent

with acne were cultured.       We are still awaiting to hear from the dermatologist.”).

Accordingly, the inference suggested by Plaintiff—that Defendant Russell deliberately and




                                               8
indifferently ignored a medical diagnosis and prevented Plaintiff from receiving the

provider care he required—is not plausibly supported by Plaintiff’s pleading.

       With respect to the FCI Jesup Defendants, Plaintiff’s allegations are similarly

lacking.5 Plaintiff alleges that, upon his arrival at FCI Jesup in February 2016, Defendants

Branch, Loveless, and Bolaji “made [Plaintiff] start all over again on the same medication”

that had been ineffective at FCI El Reno. Compl. at 9-10. He further alleges that Defendant

Loveless “brushed [Plaintiff] off countless times,” that Defendant Ellis “signed off on a lot

of drugs prescribed by [Defendant] Bolaji without even seeing [Plaintiff],” and that

Defendants Branch and Bolaji prevented [Plaintiff] from seeing an “outside

dermatologist.” Id. at 16.

       Plaintiff’s assertion that the FCI Jesup Defendants—most notably Defendants

Branch and Loveless—ignored Plaintiff’s medical needs is contradicted by his assertion

that they prescribed him medication, see Compl. at 9, 16, and that Plaintiff received at least

one skin culture test while housed at FCI Jesup, see Compl. Ex. 1 at 15. Plaintiff’s factual

allegations do not plausibly indicate that he was denied medication, diagnostic tests, or the

medical attention of a doctor—but only that Plaintiff disagreed with the treatment provided.

This is not sufficient to satisfy the subjective component of a deliberate indifference claim.



5
  Though the Court finds that dismissal of Plaintiff’s claims against the FCI Jesup
Defendants is warranted under 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1) and 42 U.S.C.
§ 1997e(c)(1), the Court also notes that Plaintiff has alleged no facts suggesting that this
Court has personal jurisdiction over these Defendants. See Trujillo v. Williams, 465 F.3d
1210, 1216-17 (10th Cir. 2006) (holding that a district court may sua sponte consider
personal jurisdiction and venue under 28 U.S.C. § 1915 “‘when the defense is obvious from
the face of the complaint and no further factual record is required to be developed’”).


                                              9
See Self, 439 F.3d at 1232; Ledoux, 961 F.2d at 1537 (explaining that decisions such as the

types of medications prescribed and referrals to specialists are generally matters of medical

judgment).

       Finally, while Plaintiff criticizes Defendants Branch and Bolanji for canceling an

appointment with an “outside dermatologist,” he acknowledges that he instead was referred

for another remote examination by the dermatologist he had seen previously. Id. at 10.

The FCI Jesup Defendants’ decision to consult a specialist within the Bureau of Prisons

rather than outside that agency fell within their scope of medical judgement and cannot

reasonably sustain a claim under the Eighth Amendment. See Self, 439 F.3d at 1232;

Coppinger, 398 F.2d at 394; Ledoux, 961 F.2d 1537.

       Upon careful review of Plaintiff’s Complaint, Supplement, and the documents and

pictures attached to those filings, the Court concludes that the facts alleged by Plaintiff

reflect that prison officials at both FCI El Reno and FCI Jesup recognized Plaintiff’s serious

medical condition and were diligently attempting to diagnose and treat it. While housed at

FCI El Reno, Plaintiff was seen by at least two doctors (including a dermatologist), had

two cultures taken, and was prescribed medication consistent with the results. See Compl.

at 9-10; Compl. Ex. 1, at 13, 14; Compl. Ex. 2, at 2. While housed at FCI Jesup, Plaintiff

had at least one culture taken, was seen by a dermatologist, and was again prescribed

medications consistent with his symptoms. See Compl. at 9-10, 16; Compl. Ex. 1, at 15.

Plaintiff’s allegations illustrate nothing more than a disagreement with medical staff

regarding the diagnosis and course of his treatment and do not, therefore, support a claim

for an Eighth Amendment violation. See Jackson v. Clowers, 83 Fed. App’x 990, 993


                                             10
(10th Cir. 2003) (“[P]enitentiary medical staff swiftly responded with good-faith efforts to

treat [the plaintiff’s] ailments. Even if the allegedly inadequate treatments caused [the

plaintiff’s] skin condition to recur persistently, these facts would, at best, support a medical

malpractice claim. Such a claim cannot be brought as a Bivens action.”).

                                       CONCLUSION

       Accordingly, Plaintiff’s pleading (Doc. Nos. 1, 12) is DISMISSED, without

prejudice to refiling, for failure to state a claim upon which relief may be granted. See 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).

       IT IS SO ORDERED this 30th day of October, 2018.




                                              11
